Citation Nr: 1747221	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO. 10-43 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for hypercholesterolemia.

2. Entitlement to service connection for sickle cell trait.

3. Entitlement to service connection for coronary artery disease (CAD) with heart valve malfunction.

4. Entitlement to service connection for scoliosis.

5. Entitlement to service connection for acute renal failure (ARF).

6. Entitlement to service connection for anemia.

7. Entitlement to service connection for trigger finger of the left hand.

8. Entitlement to service connection for hypertension.

9. Entitlement to service connection for ganglion cyst.

10. Entitlement to a temporary total evaluation (TTE) because of hospital treatment in excess of 21 days for treatment of anemia and heart condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's Spouse, the Veteran's Friend


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel


INTRODUCTION

The Veteran served in the Army on active duty from July 1982 to August 1982, December 1990 to November 1992, and December 1995 to August 1996. Her decorations include the Southwest Asia Service Medal with two bronze stars and the Bronze Star Medal. In addition, the record reflects service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Togus, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA). Jurisdiction over the matter currently rests with the RO in Indianapolis, Indiana.

During the pendency of the appeal, the RO granted entitlement to service connection for major depressive disorder and left wrist carpal tunnel syndrome as well as to a total disability rating based on individual unemployability due to service-connected disability. Therefore, the Board finds those issues moot.

The issues of entitlement to service connection for CAD with heart valve malfunction, scoliosis, ARF, anemia, trigger finger of the left hand, hypertension, and ganglion cyst; and entitlement to a TTE are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Hypercholesterolemia is a laboratory finding and not a chronic disability for which VA disability benefits may be awarded.

2. Current sickle cell trait is a congenital or hereditary defect, and the Veteran is not shown to have current disability that is superimposed on the sickle cell trait and was incurred during active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for hypercholesterolemia have not been met. 38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

2. The criteria for service connection for sickle cell trait have not been met. 
38 U.S.C. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to notify and assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a) (2016).

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). Assuming arguendo that there is, however, the Board notes that hypercholesterolemia and sickle cell trait are not disabilities for VA purposes. Therefore, a failure to notify would not prejudice the Veteran with respect to these claims. Similarly, any failure in the duty to assist would not be prejudicial. Accordingly, the Board finds that VA's duty to notify and assist has been met.

II. Legal Criteria & Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptomatology). Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible. See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that she has a current diagnosis of hypercholesterolemia that is caused by, or related to, her service. In addition, she contends that she has sickle cell trait for which she is currently being treated as a result of her service.

According to service treatment records (STRs), the Veteran underwent an enlistment examination in July 1981. See July 1981 Report of Medical Examination. High cholesterol or symptomatology of sickle cell trait was not noted. Subsequent in-service examinations similarly did not reveal high cholesterol or identify symptoms related to sickle cell trait. See September 1985 Report of Medical History; November 1989 Report of Medical Examination; December 1990 Report of Medical History; April 1991 Statement of Medical Examination and Duty Status; May 1991 Report of Medical Examination; September 1991 Report of Medical Examination; November 1991 Report of Medical Examination; October 1991 Report of Medical Examination. 

Prior to her discharge from active duty, the Veteran underwent another physical examination. See June 1996 Report of Medical History. The examiner did not report hypercholesterolemia or manifestations of sickle cell trait.

The Veteran was diagnosed with hypercholesterolemia in February 2003. See February 2003 VA medicine discharge summary. Treatment records reflect that high cholesterol continues to be an active problem. See October 2007 VA addendum note; January 2015 VA ER staff assessment note; May 2016 VA cardiology note.

In April 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO. See April 2011 DRO hearing transcript. According to the Veteran, she first learned that she had sickle cell trait while in service. When asked whether she received treatment for sickle cell trait while in service, she stated that she is currently receiving treatment for sickle cell trait.

This evidence notwithstanding, the Veteran does not meet the preliminary requirement for service connection, namely showing of a current disability, for either claim. First, "hypercholesterolemia" is defined as "excessive cholesterol in the blood." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 899 (31st ed. 2007). In other words, hypercholesterolemia (i.e., an elevated or high cholesterol level) is merely a laboratory finding, not a ratable disability for VA compensation purposes. The term "disability," as used for VA purposes, refers to impairment of earning capacity, and Congress specifically limits entitlement to service connection for diseases or injuries that have resulted in a disability. See 38 U.S.C.A. § 1110; Allen v. Brown, 7 Vet. App. 439, 448. In this case, there is no evidence showing that the Veteran's hypercholesterolemia has resulted in a disability. See Brammer, 3 Vet. App. 223; and Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists]. A "current disability" means a disability shown by competent medical evidence to exist. Chelte v. Brown, 10 Vet. App. 268 (1997).

Secondly, sickle cell anemia is a hereditary determined hemolytic anemia characterized by sickle-shaped erythrocytes in the blood. See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 74 (28th ed. 1994). The sickle cell trait is the condition, usually asymptomatic, caused by heterozygosity for hemoglobin S. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 1934 (30th ed. 2003). VA regulations note that sickle cell trait alone, without a history of directly attributable pathological findings, is not a ratable disability. 38 C.F.R. § 4.117, Diagnostic Code 7714. As such, it is a congenital defect, and the presumption of soundness at service entrance is automatically rebutted. See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016). Congenital and developmental defects are not "diseases or injuries" within the meaning of applicable legislation for VA disability compensation purposes. 38 C.F.R. §§ 3.303(c), 4.9. A defect considered by medical authorities to be of congenital origin must by its very nature have preexisted a claimant's military service. See VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303 (c), 3.306. 

Nonetheless, service connection may be warranted for a disability resulting from a superimposed injury or disease occurring during active service. VAOPGCPREC 82-90 (July 18, 1990). VA's General Counsel has held that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes. Service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations. Id.

In the instant case, there is no evidence of a superimposed injury or disease on the sickle cell trait. There is also no evidence of any manifestations of the Veteran's sickle cell trait. While the Board finds the Veteran competent to testify to having received treatment for manifestations of her sickle cell trait, her STRs make no mention of sickle cell trait or manifestations thereof. In addition, current treatment records reflect no history of sickle cell trait or related symptoms. The Board acknowledges the Veteran's diagnosis of anemia, which is discussed below. However, there is no competent evidence of record finding any relation between her claimed sickle cell trait and her anemia or other medical conditions.

Accordingly, the Board concludes that the preponderance of the evidence is against the claims of service connection for hypercholesterolemia and sickle cell trait, and there is no doubt to be otherwise resolved.


ORDER

Entitlement to service connection for hypercholesterolemia is denied.

Entitlement to service connection for sickle cell trait is denied.


REMAND

CAD and Scoliosis

The claims of service connection for CAD with heart valve malfunction and scoliosis were originally developed as requiring new and material evidence to reopen. When the RO last denied the Veteran's claims in April 1993 and March 2004, respectively, only a portion of the Veteran's STRs were made available for consideration. They have since been associated with the Veteran's claims file and contain documents relevant to these issues on appeal. Pursuant to 38 C.F.R. § 3.156 (c), VA must reconsider the claims, notwithstanding the prior finally adjudicated claims. 

In addition, the Board finds that the STRs and additional evidence associated with the claim file warrant a VA examination. Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The evidence of a link between current disability and service must be competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. at 83. The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

According to STRs, the Veteran reported in a November 1989 medical examination experiencing heart palpitations, chest pains, and shortness of breath. See November 1989 Report of Medical Examination. The Veteran again reported chest pain and shortness of breath in a May 1991 examination. See May 1991 Report of Medical Examination. In April 1991, the Veteran suffered an injury while helping unload supplies off a truck, resulting in low back pain. See April 1991 Statement of Medical Examination and Duty Status; June 1991 progress note (STR). Subsequently, the Veteran underwent physical therapy in which she reported a painful range of motion (ROM) of her back in all directions. See June 1991 physical therapy clinic progress note; see also July 1991 progress note (STR). The physician noted pelvic obliquity from scoliosis and physical limitations. An additional medical examination performed in September 1991 noted reports of dizziness, heart palpitations, high or low blood pressure, chest pain, shortness of breath, and recurrent back pain. See September 1991 Report of Medical Examination. The Veteran continued to report shortness of breath, chest pain, and recurrent back pain while in service. See November 1991 Report of Medical Examination; April 1991 progress note (STR); October 1992 Report of Medical Examination; June 1996 Report of Medical History. 

Imaging studies of the Veteran's spine were performed in February 1994. See February 1994 VA Radiologic Consultation Report. The examiner gave an impression of scoliosis and chronic low back pain. In addition, the examiner indicated that the Veteran's chronic low back pain may be related to her scoliosis. Further imaging studies in April 1995 revealed chronic low back pain not ordinarily caused by scoliosis. See April 1995 Compensation and Pension Examination Report. The examiner ordered X-rays to rule out any increase in the Veteran's scoliosis, which the examiner doubted. However, the record reflects that either the study was not conducted or the report of the study was not associated with the file.

In April 2011, the Veteran testified at a hearing before a DRO. See April 2011 DRO hearing transcript. The Veteran stated that around May or June 1996, while serving in Bosnia, she experienced chest pains and was sent to Landstuhl Army Medical Center, currently known as Landstuhl Regional Medical Center (LRMC). Id. According to the Veteran, she was separated from service soon after her treatment at LRMC. Id. In addition, she testified to having been pushed off a truck while serving in Saudi Arabia, causing her to fall on her arm and tail bone and resulting in back pain and sciatic nerve damage. Id. 

A VA examination of the Veteran's spine took place in June 2013. See June 2013 Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire. According to the examiner, an MRI scan showed a progression of the Veteran's service-connected degenerative disc disease (DDD) as well as increased scoliosis.

Upon review of the record, the Board finds that the Veteran's STRs and additional evidence demonstrate some indication of heart-related symptoms and aggravation of scoliosis during her active service. In addition the Board finds that the evidence reflects some indication of aggravation of scoliosis secondary to the Veteran's service-connected DDD. Accordingly, the Board finds that a VA examination is necessary to ascertain whether there is a relationship between the Veteran's CAD with heart valve malfunction and any in-service manifestations. In addition, a VA examination is necessary to determine whether the Veteran's scoliosis was aggravated beyond the normal progression (chronically worsened) by her active service and whether it was aggravated by her service-connected DDD of the lumbar spine. See McLendon, 20 Vet. App. at 83.

The Board acknowledges the RO's finding of unavailability with respect to treatment records from LRMC. Specifically, the RO informed the Veteran that the National Personnel Records Center (NPRC) notified the RO in a January 2013 letter that it did not have treatment records pertaining to the Veteran's reported stay at LRMC. See November 2014 RO letter to the Veteran. However, the Board notes that the January 2013 letter does not appear to be in the claims file. Further, the Board notes that the Veteran's service includes service in the reserves. However, it is unclear during which periods the Veteran served in the reserves. In addition, the DD Form 214 corresponding to the Veteran's December 1995 to August 1996 period of active service does not appear to be in the claims file. As such, pursuant to this remand, the RO must associate the January 2013 NPRC letter and any outstanding military personnel records and STRs corresponding to the Veteran's December 1995 to August 1996 period of active service with the claims file. The RO must also clarify the Veteran's periods of reserve service and associate the corresponding military personnel records and STRs, if any, with the claims file.

ARF and Anemia

A review of STRs reflects that the Veteran underwent a medical examination in June 1996. See June 1996 Report of Medical History. According to the examiner, the Veteran had a 5-year history of low blood pressure.

In May 2008, the Veteran received an aortic valve replacement after suffering a stroke. See May 2009 VA psychiatry note; June 2009 VA Counseling Record, Narrative Report; April 2011 Board hearing transcripts.

Following a colonoscopy in July 2008, the Veteran was diagnosed with anemia. See July 2008 VA discharge summary. In addition, a history of gastrointestinal (GI) bleeding was noted.

In March 2016, the Veteran's physician gave an impression of acute kidney injury (AKI), also known as acute renal failure (ARF). See March 2016 VA medicine history and physical note. The AKI was subsequently resolved. See March 2016 VA medicine-intern note. 

In April 2017, the Veteran was sent to the emergency room for symptomatic anemia, including dizziness, shortness of breath, and chest pain. She was diagnosed with anemia and AKI. See April 2017 VA ER RN triage note; April 2017 VA history and physical note. The Veteran's anemia was found to be likely multifactorial, including due to GI bleeding and her mechanical aortic valve. See April 2017 VA addendum note. Her AKI was found to likely be prerenal due to blood loss and given her severe anemia. See April 2017 VA medicine-intern note.

Upon review of the record, the Board finds that the record reflects some indication that the Veteran's anemia is related to her CAD with heart valve malfunction. In addition, there is also some indication that the Veteran's ARF is related to her anemia. See McLendon, 20 Vet. App. at 83. The Board also finds that the Veteran's claims of service connection for anemia and ARF are inextricably intertwined with her claim of service connection for CAD with heart valve malfunction. Therefore, a final decision on the issues of entitlement to service connection for anemia and ARF cannot be rendered at this time. See Harris v. Derwinski, 1 Vet. App. 180(1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). The claim of service connection for CAD with heart valve malfunction must be addressed by the AOJ before the Board renders a decision on the service connection claims for anemia and ARF. If the AOJ finds that service connection is warranted for CAD with heart valve malfunction, it must then obtain a VA examination to determine whether the Veteran's anemia and ARF are caused or aggravated by her CAD with heart valve malfunction.

Trigger Finger, Hypertension, and Ganglion Cyst

The Board finds that the association of the January 2013 NPRC letter with the claims file and the clarification of the Veteran's periods of service, including the association of outstanding military personnel records and STRs, is necessary before it can decide on the service connection claims for trigger finger of the left hand, hypertension, and ganglion cyst.

TTE

As discussed above, the Veteran was admitted to the hospital in May 2008 following a stroke. According to the discharge note, the Veteran was diagnosed with acute coronary syndrome, hypertension, and anemia. See July 2008 VA discharge summary. Therefore, the Board finds that the issue of entitlement to a TTE is inextricably intertwined with the issues of entitlement to service connection for CAD with heart valve malfunction, anemia, and hypertension. See Harris, 1 Vet. App. at 180. Those service connection claims must be addressed by the AOJ before the Board renders a decision on the TTE claim.

Accordingly, the case is REMANDED for the following action:

1. Clarify the Veteran's periods of service in the reserves and associate any outstanding military personnel records and STRs, including the DD Form 214 and STRs corresponding to the Veteran's December 1995 to August 1996 period of active service, with the claims file. In addition, associate the January 2013 NPRC letter with the claims file.

2. With any required assistance of the Veteran, obtain any outstanding VA and/or private medical records and associate them with the claims file.

3. Following completion of the above, afford the Veteran a VA examination of the Veteran's scoliosis. The claims folder must be made available to the examiner for review in connection with the examination, and the examiner must acknowledge such review in the examination report.
The examiner must answer the following:

a. Whether the Veteran's scoliosis was aggravated beyond the normal progression (chronically worsened) by her active service.

b. Whether the Veteran's scoliosis was aggravated by her service-connected DDD of the lumbar spine.

Specifically, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's scoliosis was aggravated beyond the normal progression by her active service or aggravated by her service-connected DDD of the lumbar spine. 

The Board draws the examiner's attention to the Veteran's reported in-service back injury and the June 2013 VA examination, which noted increased scoliosis along with DDD. See April 1991 Statement of Medical Examination and Duty Status; June 1991 progress note (STR); June 2013 Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire.

A complete rationale must be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinions.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence that would permit such an opinion to be made.

4. In addition, afford the Veteran a VA examination to determine the nature and etiology of the Veteran's CAD with heart valve malfunction. The claims folder must be made available to the examiner for review in connection with the examination, and the examiner must acknowledge such review in the examination report. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's CAD with heart valve malfunction was caused or aggravated by her service. In doing so, the examiner must address the Veteran's reported symptomatology while in service, including chest pains, heart palpitations, dizziness, and shortness of breath. See November 1989 Report of Medical Examination; May 1991 Report of Medical Examination; September 1991 Report of Medical Examination; November 1991 Report of Medical Examination; April 1991 progress note (STR); October 1992 Report of Medical Examination; June 1996 Report of Medical History.

A complete rationale must be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinions.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence that would permit such an opinion to be made.

5. Only if the examination in regards to the CAD with heart valve malfunction finds that the disability is at least as likely as not caused or aggravated by the Veteran's service, afford her a VA examination to determine whether her anemia and ARF are caused by or aggravated by her CAD with heart valve malfunction. The claims folder must be made available to the examiner for review in connection with the examination, and the examiner must acknowledge such review in the examination report.

Specifically, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's anemia and ARF were caused or aggravated by her CAD with heart valve malfunction. In doing so, the examiner must address the medical findings that her anemia is at least partly due to her mechanical aortic valve and that her ARF is related to her anemia. See April 2017 VA addendum note; April 2017 VA medicine-intern note.

A complete rationale must be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinions.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence that would permit such an opinion to be made.

6. Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

7. After completing and additional development deemed necessary, readjudicate the Veteran's claims. If any benefit sought on appeal is not granted in full, the Veteran and her representative should be issued a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


